DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/22/21 has been considered by the examiner. It is noted that the foreign and NPL documents are found in the file wrapper for application 15/576,992.

Claim Interpretation
Claims 11-17 are directed to a negative active material made by a specific method. The limitations of those claims are found to be product-by-process limitations and are not given patentable weight since the structure implied by the process steps is found to be taught by Put, below. MPEP 2113

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Put et al. (US 2015/0340687).
Regarding claim 1, Put teaches a negative electrode powder comprising:
a silicon-based composite represented by SiOx where x is 0.6 to 0.9 ([0012]);
a carbon coating layer, or carbon shell, on the silicon-based composite ([0016]);
wherein the silicon-based composite includes amorphous silicon ([0011]).

With regard to claims 2, 4, and 10, Put does not teach crystalline silicon; therefore, the amount of crystalline silicon is 0wt% based on the total weight of silicon, meeting the requirement of claims 2 and 4. As for claim 10, the crystalline silicon of Put therefore has a crystal size of 0nm.
As for claim 3, Put teaches that the silicon-based composite includes crystalline silicon oxide ([0011]).

Regarding claims 5 and 8, Put teaches the content weight of the carbon coating is in a range of 10 wt% to 40 wt% ([0014]). Further regarding claim 5, the examiner finds that, since Put teaches the claimed active material having the claimed particle diameter of claims 6 and 7 ([0014], see below) and the claimed amount of carbon coating, the thickness of the carbon coating is inherently within the claimed range. MPEP 2112
As for claims 6 and 7, Put teaches that the active material has a particle diameter of 0.8 μm to 8 μm ([0014]).

Regarding claim 9, Put teaches further coating the active material of claim 1 with acetylene black ([0079]).

With regard to claims 11-17, Put teaches the active material of claim 1 for the reasons discussed above. The examiner finds that the structure implied by the product-by-process limitations of claims 10-17 is anticipated, and therefore the claims are rejected by Put. MPEP 2113

As for claims 18 and 19, Put teaches a negative electrode in a secondary battery containing the active material of claim 1 ([0041], claim 18 of Put).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 13-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 6, and 7 of U.S. Patent No. 11,075,369. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to substantially the same methods.
It is noted that the claims filed in this application are not consonant with the restriction requirement made in the parent application, 15/576,992, which is granted US Patent 11,075,369. Therefore, the double patenting rejection is proper. MPEP 804.01

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729